      Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 1 of 30 PageID #:3414




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

METALLICA, a California general partnership,

          Plaintiff,                                       Case No.: 1:19-cv-06915

v.                                                         Judge Sharon Johnson Coleman

THE PARTNERSHIPS AND UNINCORPORATED                        Magistrate Judge Maria Valdez
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

          Defendants.

                                  FINAL JUDGMENT ORDER

          This action having been commenced by METALLICA, a California general partnership

(“METALLICA” or “Plaintiff”) against the defendants identified in the attached First Amended

Schedule A1 and using the Defendant Domain Names and Online Marketplace Accounts

(collectively, the “Defendant Internet Stores”), and METALLICA having moved for entry of

Default and Default Judgment against the defendants identified in the First Amended Schedule A

attached hereto (collectively, the “Defaulting Defendants”);

          This Court having entered upon a showing by METALLICA, a temporary restraining order

and preliminary injunction against Defaulting Defendants which included a domain name transfer

order and asset restraining order;

          METALLICA having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication and e-mail, along with any notice that

Defaulting Defendants received from payment processors, being notice reasonably calculated




1
    Metallica’s Motion for Entry of Default and Default Judgment does not apply to the excepted
    Defendants marked in the First Amended Schedule A.
   Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 2 of 30 PageID #:3415




under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and

       None of the Defaulting Defendants having answered the Complaint or appeared in any

way, and the time for answering the Complaint having expired;

       THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. “In the context of cases like this one, that means a plaintiff must show that each

defendant is actually operating an interactive website that is accessible in Illinois and that each

defendant has aimed such site at Illinois by standing ready, willing and able to ship its counterfeit

goods to customers in Illinois in particular (or otherwise has some sufficient voluntary contacts

with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated Ass’ns Identified

on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this case, Plaintiff has presented

screenshot evidence that each Defendant Internet Store is reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can and do purchase products using counterfeit versions of Plaintiff’s Trademarks. See

Docket No. 14 which includes screenshot evidence confirming that each Defendant Internet Store

does stand ready, willing and able to ship its counterfeit goods to customers in Illinois bearing

infringing and/or counterfeit versions of the METALLICA Trademarks, U.S. Trademark

Registration Nos. 1,819,042; 1,842,920; 1,840,372; 1,923,477; 2,038,081; 2,198,824; 2,260,705;

2,231,065; 2,781,225; 2,712,922; 2,621,220; 2,213,592; 2,504,291; 2,804,625; 2,841,402;

3,261,375; 3,275,658; 3,275,659; 3,352,792; 3,666,335; 3,741,986; 3,823,734; 3,982,410;

4,859,494; 5,452,866; 5,452,867 and 5,573,362.




                                                  2
     Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 3 of 30 PageID #:3416




        THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful federal

trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15

U.S.C. § 1125(a)), and violation of the Illinois Uniform Deceptive Trade Practices Act (815 ILCS

§ 510, et seq.).

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and that

this Final Judgment is entered against Defaulting Defendants.

IT IS FURTHER ORDERED that:

1.      Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and all persons acting for, with, by, through, under, or in active concert with

        them be permanently enjoined and restrained from:

        a. using the METALLICA Trademarks or any reproductions, counterfeit copies or

            colorable imitations thereof in any manner in connection with the distribution,

            marketing, advertising, offering for sale, or sale of any product that is not a genuine

            METALLICA Product or not authorized by METALLICA to be sold in connection

            with the METALLICA Trademarks;

        b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

            METALLICA Product or any other product produced by METALLICA, that is not

            Plaintiff’s or not produced under the authorization, control or supervision of

            METALLICA and approved by METALLICA for sale under the METALLICA

            Trademarks;

        c. committing any acts calculated to cause consumers to believe that Defaulting

            Defendants’ products are those sold under the authorization, control or supervision of



                                                 3
     Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 4 of 30 PageID #:3417




            METALLICA, or are sponsored by, approved by, or otherwise connected with

            METALLICA;

        d. further infringing the METALLICA Trademarks and damaging Plaintiff’s goodwill;

        e. otherwise competing unfairly with METALLICA in any manner;

        f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

            distributing, returning, or otherwise disposing of, in any manner, products or inventory

            not manufactured by or for METALLICA, nor authorized by METALLICA to be sold

            or offered for sale, and which bear any of the METALLICA Trademarks or any

            reproductions, counterfeit copies or colorable imitations thereof;

        g. using, linking to, transferring, selling, exercising control over, or otherwise owning the

            Online Marketplace Accounts, the Defendant Domain Names, or any other domain

            name or online marketplace account that is being used to sell or is the means by which

            Defaulting Defendants could continue to sell Counterfeit/Infringing Products; and

        h. operating and/or hosting websites at the Defendant Domain Names and any other

            domain names registered or operated by Defaulting Defendants that are involved with

            the distribution, marketing, advertising, offering for sale, or sale of any product bearing

            the METALLICA Trademarks or any reproductions, counterfeit copies or colorable

            imitations thereof that is not a genuine METALLICA Product or not authorized by

            METALLICA to be sold in connection with the METALLICA Trademarks.

2.      The domain name registries for the Defendant Domain Names, including, but not limited

        to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

        Interest Registry, within three (3) business days of receipt of this Order, shall, at Plaintiff’s

        choosing:



                                                   4
     Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 5 of 30 PageID #:3418




        a. permanently transfer the Defendant Domain Names to Plaintiff’s control, including

           unlocking and changing the registrar of record for the Defendant Domain Names to a

           registrar of Plaintiff’s selection, and the domain name registrars shall take any steps

           necessary to transfer the Defendant Domain Names to a registrar of Plaintiff’s

           selection; or

        b. cancel the registrations for the Defendant Domain Names and make them inactive.

3.      Those in privity with Defaulting Defendants and with actual notice of this Order, including

        any online marketplaces such as Alibaba Group Holding Ltd., Alipay.com Co., Ltd. and

        any related Alibaba entities (collectively, “Alibaba”), social media platforms, Facebook,

        YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo, web

        hosts for the Defendant Domain Names, and domain name registrars, shall within three (3)

        business days of receipt of this Order:

        a. disable and cease providing services for any accounts through which Defaulting

           Defendants engage in the sale of counterfeit and infringing goods using the

           METALLICA Trademarks, including any accounts associated with the Defaulting

           Defendants listed in the First Amended Schedule A attached hereto;

        b. disable and cease displaying any advertisements used by or associated with Defaulting

           Defendants in connection with the sale of counterfeit and infringing goods using the

           METALLICA Trademarks; and

        c. take all steps necessary to prevent links to the Defendant Domain Names identified in

           the First Amended Schedule A from displaying in search results, including, but not

           limited to, removing links to the Defendant Domain Names from any search index.

4.      Pursuant to 15 U.S.C. § 1117(c)(2), METALLICA is awarded statutory damages from each

        of the Defaulting Defendants in the amount of one hundred thousand dollars ($100,000)

                                                  5
     Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 6 of 30 PageID #:3419




        for willful use of counterfeit METALLICA Trademarks on products sold through at least

        the Defendant Internet Stores.

5.      Western Union shall, within two (2) business days of receipt of this Order, permanently

        block any Western Union money transfers and funds from being received by the Defaulting

        Defendants identified in the First Amended Schedule A.

6.      eBay, Inc. (“eBay”), PayPal, Inc. (“PayPal”), Amazon Payments, Inc. (“Amazon”) and

        Alipay US, Inc. (“Alipay”), shall, within two (2) business days of receipt of this Order,

        permanently restrain and enjoin any accounts connected to Defaulting Defendants,

        Defaulting Defendants’ Online Marketplace Accounts or Defaulting Defendants’ websites

        identified in the First Amended Schedule A from transferring or disposing of any money

        or other of Defaulting Defendants’ assets.

7.      All monies currently restrained in Defaulting Defendants’ financial accounts, including

        monies held by eBay, PayPal, Amazon and Alipay, are hereby released to METALLICA

        as partial payment of the above-identified damages, and eBay, PayPal, Amazon and Alipay

        is ordered to release to METALLICA the amounts from Defaulting Defendants’ eBay,

        PayPal, Amazon and Alipay accounts within ten (10) business days of receipt of this Order.

8.      Until METALLICA has recovered full payment of monies owed to it by any Defaulting

        Defendant, METALLICA shall have the ongoing authority to serve this Order on eBay,

        PayPal, Amazon and Alipay in the event that any new Alipay accounts controlled or

        operated by Defaulting Defendants are identified. Upon receipt of this Order, eBay,

        PayPal, Amazon and Alipay shall within two (2) business days:

        a. Locate all accounts and funds connected to Defaulting Defendants, Defaulting

           Defendants’ Online Marketplace Accounts or Defaulting Defendants’ websites,

           including, but not limited to, any eBay, PayPal, Amazon and Alipay accounts;

                                                6
     Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 7 of 30 PageID #:3420




        b. Restrain and enjoin such accounts or funds that are Asia based from transferring or

            disposing of any money or other of Defaulting Defendants’ assets; and

        c. Release all monies restrained in Defaulting Defendants’ eBay, PayPal, Amazon and

            Alipay accounts to METALLICA as partial payment of the above-identified damages

            within ten (10) business days of receipt of this Order.

     d. Upon Plaintiff’s request, the Internet marketplace website operators and/or administrators

        for the Seller IDs shall disable and/or cease facilitating access to the Seller IDs, including

        any other alias seller identification names being used and/or controlled by Defendants to

        engage in the business of marketing, offering to sell, and/or selling goods bearing and/or

        using counterfeits and infringements of Plaintiffs METALLICA Trademarks.

9.      Until METALLICA has recovered full payment of monies owed to it by any Defaulting

        Defendant, METALLICA shall have the ongoing authority to serve this Order on any

        banks, savings and loan associations, or other financial institutions (collectively, the

        “Financial Service Providers”) in the event that any new financial accounts controlled or

        operated by Defaulting Defendants are identified. Upon receipt of this Order, the Financial

        Service Providers shall within two (2) business days:

        a. Locate all accounts connected to Defaulting Defendants, Defaulting Defendants’

            Online Marketplace Accounts or Defaulting Defendants’ websites;

        b. Restrain and enjoin such accounts from receiving, transferring or disposing of any

            money or other of Defaulting Defendants’ assets; and

        c. Release all monies restrained in Defaulting Defendants’ financial accounts to

            METALLICA as partial payment of the above-identified damages within ten (10)

            business days of receipt of this Order.



                                                  7
      Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 8 of 30 PageID #:3421




         d. Upon Plaintiff’s request, the Internet marketplace website operators and/or

             administrators for the Seller IDs shall disable and/or cease facilitating access to the

             Seller IDs, including any other alias seller identification names being used and/or

             controlled by Defendants to engage in the business of marketing, offering to sell, and/or

             selling goods bearing and/or using counterfeits and infringements of Plaintiff’s

             METALLICA Trademarks.

10.      In the event that METALLICA identifies any additional online marketplace accounts,

         domain names or financial accounts owned by Defaulting Defendants, METALLICA may

         send notice of any supplemental proceeding to Defaulting Defendants by e-mail at the

         email addresses identified in Exhibit 2 to the Declaration of Paul Varley and any e-mail

         addresses provided for Defaulting Defendants by third parties.

11.      The bond posted by Plaintiff in the amount of $10,000 is hereby ordered released by the

         Clerk to Plaintiff or Plaintiff’s counsel.

This is a Final Judgment.

Dated: January 8, 2020

                                                 _____________________________________
                                                 Sharon Johnson Coleman
                                                 United States District Court Judge




                                                      8
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 9 of 30 PageID #:3422




                      FIRST AMENDED SCHEDULE A

           No.                           Defendants
            1       3plazados
            2       5073283
            3       912c_gg
            4       aagun-22
            5       abgiffar_0
            6       abhicandara
            7       abigailzsy1996-7
            8       abrahareynan_0
            9       adah1rese0
           10       adirawa-1
           11       afroki009121
           12       agari-8384
           13       agen1995_1
           14       agisnfirzi_0
           15       aguardiant_0
           16       agura.gintama
           17       ahal6074
           18       ahdi_6
           19       ahfa6887
           20       ahmadazizichwanudialf0
           21       ajurba_59
           22       akhtarstudio
           23       alaperman0
           24       albersuin_0
           25       amaffandis-0
           26       amphcha0
           27       anarchyinthukay
           28       anazryan
           29       andalid
           30       andsahi_0
           31       angelic_threads
           32       angga_aj
           33       anina-90
           34       annsora_0
           35       anpoline_0
           36       anru6683

                                     9
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 10 of 30 PageID #:3423




            37       anurawongsathi-0
            38       aphichirunatebordi-0
            39       archer_studio
            40       argume-0
            41       ariafand_46
            42       artkailin
            43       asinani_barokah
            44       askj_7699
            45       asmak-84
            46       awakristiant-0
            47       banmub-68
            48       bara9148
            49       basamalah
            50       benzstore11
            51       best_price90-7
            52       best-tshirt77
            53       bestqua14
            54       bintari67
            55       bintsunt0
            56       birextx24
            57       blue_chic_shop68
            58       botoaqu-0
            59       brku03
            60       brtos-85
            61       budsudarson-0
            62       buka_90
            63       bunchyutc_0
            64       busan-91
            65       busel_33
            66       buvecasar3
            67       c56wol-42
            68       c58wol-98
            69       caleen168
            70       capricorn_cloud
            71       carina68
            72       chainpulse
            73       chendoki85
            74       chlorella_vulgaris
            75       chollatis

                                       10
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 11 of 30 PageID #:3424




            76       choofong_maju
            77       chusyp51
            78       chuy8988
            79       clezz16
            80       cloudtshirt88
            81       coleroflife
            82       crazy_factory2018
            83       croconaus_8
            84       cupra-0
            85       curo_64
            86       cwt8655
            87       da98_52
            88       dah8851
            89       de_6749
            90       degun-11
            91       dellabya
            92       derschwarzehund666
            93       dewtij0
            94       diptya_art
            95       diputa0
            96       do3663
            97       donid27
            98       dtknstore
            99       duabelasenti
           100       dusis_0
           101       dutha-98
           102       dxystickers
           103       e.type
           104       edluhu0
           105       elmilu0
           106       erickolim7
           107       ethnicpalace
           108       evsafrian_0
           109       fad_trend
           110       fafaid1
           111       fantasticlandthai
           112       farawen_0
           113       fashion.case
           114       fawsap0

                                     11
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 12 of 30 PageID #:3425




           115       felijunaid0
           116       fikurn0
           117       firaheriansya0
           118       firyu31
           119       firzdan
           120       fullo.packseru
           121       gasa_1850
           122       gedanbanan0
           123       gem-8934
           124       gilraha-94
           125       goldenshirt
           126       goodseals
           127       gorndeco
           128       gugukemban0
           129       gunwin82
           130       gussob_39
           131       gybell-0
           132       haefe-3
           133       hafi_11
           134       hamhtruo-0
           135       hamonverg_0
           136       hanyaitu
           137       happyjagabee
           138       harman_641
           139       haut-74
           140       hehan_67
           141       henart_40
           142       henrizm13
           143       herkusnanda0
           144       hermagumilan0
           145       hermayuliant-0
           146       hito-52
           147       hoanglu44
           148       hoanha87
           149       homloo_t-shirt_store
           150       hongpth-38
           151       hot.deal.us.888
           152       hotrong76
           153       ht57-5

                                       12
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 13 of 30 PageID #:3426




           154       igoendz1993_clothing
           155       ii_922
           156       ilmar-2085
           157       imaarifi_9
           158       in0585
           159       indracustom
           160       inrahmacollection
           161       iwpras-0
           162       izri06
           163       izzi_37
           164       jaballiun
           165       jajangcustom
           166       jambrongau_0
           167       japantokyoseller11
           168       jatmiopa212
           169       jem_syariah
           170       jenakaay_68
           171       jiajiayi456
           172       jianyuyu123
           173       jnca38
           174       johkwo_71
           175       joswa9731
           176       joza-45
           177       jp2014_yuy
           178       juke_art
           179       jyj_mus0
           180       kamu6853
           181       keponakaganten-0
           182       kethubu23
           183       khoirinida
           184       kietr_99
           185       kietr-87
           186       kikio.cover
           187       kimnluu-0
           188       kish_ru
           189       kizulf-0
           190       kliwobunde_0
           191       koepra-0
           192       koncdew0

                                      13
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 14 of 30 PageID #:3427




           193       koolstuff_here
           194       kopray_0
           195       kosto6
           196       kotakkabinet10_8
           197       kritnacharoenma-0
           198       kumnin-0
           199       kuplinovsergey
           200       kurumi_mey
           201       kuuhakustudio
           202       kwanpornta_0
           203       laefe-22
           204       lakcon_0
           205       lamp_shines
           206       lang85pa-5
           207       lata-id2014
           208       laurdes4
           209       lavie.bookman
           210       le-4940
           211       levanan1703937
           212       liasuid
           213       lifer_32
           214       lin-7385
           215       little_herroes
           216       longla49
           217       longxingda201919
           218       love_shirt88
           219       loving_outbox
           220       lunarsuma_store
           221       lurasema_0
           222       lydleev
           223       lyshop007-6
           224       maal2139
           225       maefe-0
           226       maju_maju
           227       makeit_easy_buy
           228       marcdiwoy-0
           229       marion_shop
           230       marydecal
           231       masani

                                         14
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 15 of 30 PageID #:3428




           232       matuselueangsuntho_0
           233       maul7819
           234       maylystore
           235       mayongmaju09
           236       mc-fashion999
           237       mendkamali-0
           238       meow_shop_810
           239       miki_87
           240       millanifernande0
           241       miss.sticker
           242       mnpcollection
           243       moabdullo-0
           244       mofxtrade647
           245       morlel-0
           246       mrgoldkam
           247       mrifa_32
           248       mryun2009
           249       mstore40
           250       mu-554
           251       mubo01
           252       muhammayog5
           253       mujkhodi0
           254       musicollector
           255       mussi-35
           256       mustaqipurnoputr-0
           257       myhthi_0
           258       naapr_0
           259       nadid86
           260       natella2015
           261       nattkhehar-0
           262       naufaqamaluddi-0
           263       ndangb97
           264       neojapanvideo
           265       ngbui_50
           266       ngudanh-96
           267       nguhai_55
           268       nguthuc_77
           269       nguyenthmie-0
           270       nguykim66

                                      15
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 16 of 30 PageID #:3429




           271       nguyngoc_0
           272       nguysi-0
           273       nhungn-62
           274       niasm62
           275       nikputr0
           276       nortontop
           277       noviwib-0
           278       ns.niknik12
           279       ntha70
           280       nyotomi_joyo66
           281       omahtuek90-4
           282       onparoleproductions
           283       ospra60
           284       pabo_ondal
           285       pahing_store
           286       panderossaprintshop
           287       passive_dynamic
           288       patchcube-shop
           289       pawan24956
           290       pengyong51
           291       perfect_cover
           292       perm_dev
           293       perma.ngati
           294       permperma
           295       pha6680
           296       phil300151
           297       picknsave
           298       ployshop.ltd
           299       pocca_mocca
           300       polinapch21
           301       pollavich
           302       pornsanp0
           303       portgas.daece
           304       prakasilekkimli_0
           305       prasopsurotmi_0
           306       prja_55
           307       prospect_avenue
           308       qfnh6261
           309       queenclocks

                                       16
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 17 of 30 PageID #:3430




           310       race_horecaa
           311       radityalee8_3
           312       rahmarifa-0
           313       rainbowharry
           314       ramadamadiniputr0
           315       ramadhan_super_case
           316       ramayana_dept_store
           317       ranjanardhan-0
           318       rehaid4
           319       relkarlin0
           320       reltok
           321       renianita
           322       rephael09
           323       ressrizk_0
           324       rfazsa-shop
           325       riana56
           326       richard_tree
           327       rickrock12
           328       rienameli0
           329       rifkdarmint_7
           330       riminzhan
           331       riskan
           332       ritaqoba-0
           333       riyaden_0
           334       rock_stickers23
           335       rockexpert2009
           336       rockstar-clothing
           337       roman_bychkov
           338       romantuz
           339       ronsomark
           340       roswellwitness
           341       ruafri-75
           342       ruensitth_0
           343       ruprintees
           344       ruronyykenshin
           345       ruthstore15
           346       saekoji212
           347       saensinpaenkha-0
           348       sandaladoh64

                                     17
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 18 of 30 PageID #:3431




           349       sandall_2m
           350       sandun_93
           351       sanesar0
           352       saskimir_0
           353       sebastiam.wirawa_0
           354       shankstudio
           355       shippingfun
           356       shizuka176suk_0
           357       silungl0
           358       simual-0
           359       slitheulok_0
           360       soau-0
           361       somsama-53
           362       sounofsou_0
           363       steef_store
           364       sugen_2015
           365       sugisinu
           366       sumeler_majumakmur78
           367       sunsin_0
           368       supperstore2018
           369       supphmunc-0
           370       supya84
           371       sus_6364
           372       syaiqoma
           373       taquang-51
           374       taver604
           375       temlawa-0
           376       term2415
           377       thaitra_77
           378       thanvo0
           379       thaonguye-60
           380       the.stickers.lab
           381       theabunizam
           382       thegreats2000
           383       thequeenshop
           384       thevinyltown
           385       thidngu-0
           386       thnah_uy12
           387       thqu_20

                                     18
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 19 of 30 PageID #:3432




           388       thtra-7024
           389       ties_role
           390       tigabelas33
           391       tiot-75
           392       toback37
           393       tobeyes
           394       tobus7287
           395       toja-cloth
           396       token-82
           397       toko-madju
           398       topiard_0
           399       toresdesign
           400       towergames23
           401       travilu89
           402       triehi_0
           403       trona_drone
           404       tshirt-hot2204
           405       tsurumi_ken
           406       tt-life
           407       tua9395
           408       tuggolen-0
           409       tumnon_0
           410       turbodealer203
           411       twominutestilllunch1158
           412       uliaprotect
           413       ummhabiba_0
           414       urbansticker
           415       usedw_ltlcitcab
           416       uspopshop
           417       utrusd-0
           418       uyeuye
           419       valeriabond
           420       van_2868
           421       vavb224
           422       venus_blue
           423       vertex_anie
           424       vigounda_97
           425       vikol_studio
           426       vile_surv

                                       19
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 20 of 30 PageID #:3433




           427       vinylkillmp3
           428       viralurban
           429       vivu48
           430       vo0598
           431       vtg_materials
           432       wachirsunth-0
           433       wallineed
           434       wang_lii
           435       wangneon
           436       wanla0
           437       wfope_fc17
           438       widyasintai
           439       wiliaraff-0
           440       wirjan0kee
           441       wnagssheng
           442       wowmag100
           443       xenpowpi
           444       xingfubin88
           445       xingli1011-2
           446       xubiala
           447       xufengwis661
           448       yad_marya
           449       yana.taketatsu
           450       yanimart990
           451       yase-13
           452       yatay-2
           453       yawan-22
           454       yayahak_0
           455       yimei136888
           456       yingjiata-0
           457       yobes8
           458       yudanni066
           459       yuslindnurjana-0
           460       yyc19872015
           461       zaclo-50
           462       zaimalik0
           463       zaina_zaini_sukses
           464       zaincloth16
           465       zakizulham218_7

                                          20
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 21 of 30 PageID #:3434




           466       zbamstreetfashion
           467       zdmshop
           468       zhengguo1981
           469       zhihong1300
           470       151703 Store
           471       153p Store
           472       18823 Store
           473       2018Dodo Tshirt Store
           474       5960 Store
           475       6z Store
           476       79coxle Official Store
           477       911 Store
           478       951888 Store
           479       Aaronstone Store
           480       ABCKing Store
           481       AIEX Store
           482       AliCarl Serise Store
           483       all posters Store
           484       Angelia Colothing Store
           485       Anybz Store
           486       Area 13th Store
           487       Assier Store
           488       baoping999 Store
           489       BKMY Store
           490       BlingBlingFashion Store
           491       BLINGIRD Muzu Art Store
           492       Bloodhoof Store
           493       Boutique Clothes Store
           494       buckle world II
           495       BuckleClub Store
           496       Buleflyer Specialist Store
           497       Bullzine Official Store
           498       China Very Good Store
           499       Clman Store
           500       cn1525423379iclp Store
           501       cn1527132210ykqh Store
           502       Curel Fancl Dropshipping Store
           503       CustomDesign Hoodies Store
           504       dadada and dadada Store

                                       21
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 22 of 30 PageID #:3435




           505       dan k Store
           506       DefaFashion Store
           507       DEMLFEN C Store
           508       Donald Trump007 Store
           509       Donjerry 666 Jewellry Store
           510       DXYMOO Official Store
           511       earlfamily A2 Store
           512       Einiosaurus AMTEE Store
           513       Einiosaurus HXtee Store
           514       Eranlee Store
           515       Fandom Shirt Store
           516       Fangxi Store
           517       FashionWear Store
           518       feng dou trading company Store
           519       fengqwiwutong Store
           520       Forest shop Store
           521       FreshLine Tshirt Store
           522       Friend Store
           523       Fun Skull Store
           524       Funny Design Store
           525       Gakaki Official Store
           526       GILAG BAIXIANGGUO Store
           527       Glam N Grunge Store
           528       Goldshirt Store
           529       Good For You 2019 Store
           530       Good Man 888 Store
           531       gucun Store
           532       HANDBAND Store
           533       HdDRYoY Creativity Store
           534       He 002 Store
           535       HELLSANGELS Store
           536       hongda2019 Store
           537       hongda8013 Store
           538       husan6699 Store
           539       HZIJUE Hip-Hop Store
           540       Iedm store Store
           541       instantarts Official Store
           542       jackherelook Official Store
           543       jackherelook Store

                                       22
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 23 of 30 PageID #:3436




           544       JayZZ Store
           545       Jia Zhi Technology Co., Ltd.
           546       jialu03 Store
           547       jiangkao 126 Store
           548       JuyiOrnaments Store
           549       JYJC Store
           550       kaikai888 Store
           551       KE YI trading company Store
           552       KLPOO Store
           553       kongtshirt Store
           554       Korok Store
           555       Kyle Store
           556       L / V-ogue Jewelery Store
           557       L-ady Jewelrys Store
           558       LadyBaby Store
           559       LAIDILANGTU Store
           560       Lavaza Manufacturer Store
           561       Lavaza Official Store
           562       LC Women Store
           563       LEITURE Store
           564       LEOCLOTHO Official Store
           565       Li Loye Official Store
           566       Linbao POSTER Store
           567       Linhuazhan Store
           568       Linnor Store
           569       linxiapuzi
           570       linyefeng Store
           571       LIZHENDANZHE 88 Store
           572       LODIELINKTR Official Store
           573       Long TF Backpack drop shipping Store
           574       longyunyueqi Store
           575       lovetshirts Store
           576       LSC Online Store
           577       Lukeni1 Jewllery Store
           578       Lureme Official Store
           579       M M Store
           580       Manlord Store
           581       manni999 Store
           582       Michaeltee Store

                                      23
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 24 of 30 PageID #:3437




           583       Movie poster Tshirt Store
           584       Mr. Buckle Store
           585       MY 3C Store
           586       NBZZR Quality life Store
           587       NiceGood Store
           588       NiceThingFashion Store
           589       OMiMi Store
           590       oranges victory Store
           591       personalityprintedtee Store
           592       pingbao0909 Store
           593       pingping Store
           594       PTDDYI Store
           595       PYM Store
           596       qunexc baby-poster Store
           597       RR Poster Store
           598       ShenZhen Wind Store
           599       Shop1021357 Store
           600       Shop109767 Store
           601       Shop1114252 Store
           602       Shop114161 Store
           603       shop12138 Store
           604       Shop1710728 Store
           605       Shop1918841 Store
           606       Shop2167085 Store
           607       Shop2980020 Store
           608       Shop3218013 Store
           609       Shop3684123 Store
           610       Shop3717008 Store
           611       Shop3722008 Store
           612       Shop3734026 Store
           613       Shop4140011 Store
           614       Shop4403019 Store
           615       Shop4423103 Store
           616       Shop4462005 Store
           617       Shop4514066 Store
           618       Shop4572029 Store
           619       Shop4639056 Store
           620       Shop4640102 Store
           621       Shop4661158 Store

                                        24
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 25 of 30 PageID #:3438




           622       Shop4675056 Store
           623       Shop4681081 Store
           624       Shop4683001 Store
           625       Shop4689082 Store
           626       Shop4693077 Store
           627       Shop4695138 Store
           628       Shop4697034 Store
           629       Shop4701069 Store
           630       Shop4715058 Store
           631       Shop4717014 Store
           632       Shop4736032 Store
           633       Shop4750019 Store
           634       Shop4761032 Store
           635       Shop4799001 Store
           636       Shop4801045 Store
           637       Shop4816005 Store
           638       Shop4841007 Store
           639       Shop4847005 Store
           640       Shop4883004 Store
           641       Shop4890018 Store
           642       Shop4914010 Store
           643       Shop4916040 Store
           644       Shop4916073 Store
           645       Shop4924025 Store
           646       Shop4929068 Store
           647       Shop4937064 Store
           648       Shop4965030 Store
           649       Shop4966037 Store
           650       Shop4972060 Store
           651       Shop4972088 Store
           652       Shop4972104 Store
           653       Shop4974006 Store
           654       Shop4985040 Store
           655       Shop4987010 Store
           656       Shop4988088 Store
           657       Shop4988357 Store
           658       Shop4989142 Store
           659       Shop4990235 Store
           660       Shop4992241 Store

                                     25
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 26 of 30 PageID #:3439




           661       Shop4994189 Store
           662       Shop4994197 Store
           663       shop4yoo Store
           664       Shop5001028 Store
           665       Shop5005078 Store
           666       Shop5005106 Store
           667       Shop5005120 Store
           668       Shop5006215 Store
           669       Shop5007014 Store
           670       Shop5008212 Store
           671       Shop5021142 Store
           672       Shop5030089 Store
           673       SIEMNINO J-R Store
           674       Smfghf Store
           675       SportCar Caps 2019 Store
           676       SSKK Store
           677       SUSONG BOSHAN Store
           678       SUSONG XULING Store
           679       The truth fashion
           680       Theme grocery store
           681       time3rd666 Store
           682       tomatoshirt Store
           683       TOPSKIDS Store
           684       TopTees Store
           685       TrendTee Store
           686       trendy tees Store
           687       Tshirt
           688       TUNICA Hat factory Store
           689       TV Shows Online Store
           690       TX110 Store
           691       TXHMUT TT infant shirt Store
           692       U & M shirt Store
           693       U and Me Tees
           694       U2 Tshirt Store
           695       UptownFunk Store
           696       VEIA Discount Store
           697       Vintage Decor
           698       Vintage Stuff
           699       Vixm Gobal Store

                                      26
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 27 of 30 PageID #:3440




           700       Vman Station Store
           701       Vsenfo 2 Store
           702       warehou Store
           703       Warm Hoodie Store
           704       WEBBEDEPP Literature Art Store
           705       WEBBEDEPP Swag Man Store
           706       Wei Art World Store
           707       weitu Store
           708       Wellage Dropshipping Store
           709       Wendyqute Store
           710       Whosale Printee Shirt Store
           711       Wishining
           712       Wonderland & Moonlight
           713       WUXINHCA WUXINHCA Store
           714       X City Decal Store
           715       xiaopen Store
           716       xiaoxiaomu Store
           717       Xiaoying Photography Store
           718       Xinhuacheng and Apparel Store
           719       XKHLHJ Store
           720       xuanying Store
           721       XunQian Store
           722       XvX Store
           723       XWZJK168 Store
           724       Y -Ming Store
           725       Y-POP Wardrobe Store
           726       YANANA Store
           727       yang8888 Store
           728       YDBS Store
           729       YELITE 3D Print Store
           730       yev Official Store
           731       YI YI EUN SANG Store
           732       yiren032 Store
           733       Yiwu Longxiang Jewelry Co., Ltd
           734       YiWuSiHai Store
           735       YK UNCLE Official Store
           736       Yoaee Store
           737       Yomic Sica Store
           738       You&We Store

                                      27
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 28 of 30 PageID #:3441




           739       YourDreammaker Store
           740       YuanHaoPengPeng Gift Store
           741       YUANMAN Store
           742       yushang Store
           743       yuzigeSeven Store
           744       zappos shirt company
           745       ZeagooApparel Store
           746       ZengjinpingShop Store
           747       Zhejiang C Y F Store
           748       zhuistar LovePanda Store
           749       zhuofan Store
           750       Ziling Decoration Store
           751       ZMEE Store
           752       ZOUTYI Store
           753       ZSIIBO Kids2 Store
           754       ZTX CUSTOM
           755       ZUTTER Store
           756       zyswyxgs Store
           757       ZZONEKID Store
           758       Yiwu Baocai Jewelry Co., Ltd.
           759       Yiwu Yuluan E-Commerce Llc.
           760       2018 mats
           761       24X7 days
           762       ADSOLYPH
           763       Amethystly
           764       ANANBOYLE
           765       B-store2000
           766       Beier
           767       beryl Rosalind
           768       Beyong
           769       Black6red
           770       Cheeper Eletina Ds
           771       Colin Forster
           772       Cumque
           773       Elainely
           774       EllaUS
           775       Europer
           776       FUYKGJKH
           777       GiftSolutions

                                      28
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 29 of 30 PageID #:3442




           778       Glimmer
           779       GROWING-J
           780       HAN JUA HUA
           781       haosiniba552
           782       hijimi
           783       HRYK
           784       HuiXiejian
           785       Huyuadu
           786       I Home Shopping
           787       iDaddyshop
           788       Ira Camp
           789       jadetian
           790       John t foster
           791       Josephine Sawyer
           792       JUNR
           793       Kennedy Frederic
           794       KissKid
           795       LBOS
           796       Lovebbag
           797       LuckyTagy
           798       lvpaishangmao
           799       MAYBE
           800       MLTseown
           801       Mortimer Gilbert
           802       MountGet
           803       northskysell
           804       Novelty hoodie clothing
           805       Nydia Direct
           806       qwerftghjkJY
           807       ranningquy
           808       Reneesme Direct
           809       Sanmatic Art
           810       SDx2x32cx.
           811       SHLEM
           812       shopARMUS
           813       Sofieya Direct
           814       starmaxx
           815       SUPER ACHILD
           816       thinkcreation9

                                       29
Case: 1:19-cv-06915 Document #: 39 Filed: 01/08/20 Page 30 of 30 PageID #:3443




           817       Tianxiangl
           818       tina siscoS
           819       Tyler Childe
           820       Unique Posters
           821       Uqingqujin
           822       VIORICA
           823       WeWeier Accessories Supply
           824       WMXL
           825       WuquJian
           826       XChaTjsdueler
           827       y-fgh35f2
           828       ZFSMZM
           829       zjjipffittcn
           830       ZLRY
           831      EXCEPTED
           832      EXCEPTED
           833      EXCEPTED
           834      EXCEPTED
           835      EXCEPTED
           836      EXCEPTED
           837      EXCEPTED




                                      30
